




 
AMBASSADORS GROUP, INC.
2009 EQUITY PARTICIPATION PLAN
STOCK OPTION AGREEMENT
EMPLOYEE NON-QUALIFIED STOCK OPTION
 
THIS AGREEMENT made as of ___________, 200_, by and between Ambassadors Group,
Inc., a Delaware corporation (the “Company”), and ___________________ (the
“Optionee”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the Ambassadors Group, Inc. 2009 Equity
Participation Plan (the “Plan”) for the benefit of its employees, nonemployee
directors and consultants and the employees, nonemployee directors and
consultants of its affiliates, and
 
WHEREAS, the Committee has authorized the grant to the Optionee of an Option
under the Plan, on the terms and conditions set forth in the Plan and as
hereinafter provided,
 
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Optionee hereby agree as follows:
 
1. Definitions.
 
Terms used in this Agreement which are defined in the Plan shall have the same
meaning as set forth in the Plan.
 
2. Grant of Option.
 
The Committee hereby grants to the Optionee an option to purchase [insert # of
shares] shares of the Company’s Common Stock (“Shares”) for an Option price per
Share equal to [insert price] (not less than the Fair Market Value of a Share on
the date of the grant of the Option) (the “Option”). The Option is intended by
the Committee to be a Non-Qualified Stock Option and the provisions hereof shall
be interpreted on a basis consistent with such intent.
 
3. Option Terms and Exercise Period.
 
(a) The Option shall be exercised, and payment by the Optionee of the Option
price shall be made, pursuant to the terms of the Plan.
 
(b) All or any part of the Option may be exercised by the Optionee no later than
the tenth (10th) anniversary of the date of this Agreement.
 
(c) This Agreement and the Option shall terminate on the earlier of (i) the
tenth (10th) anniversary of the date of this Agreement, or (ii) the date as of
which the Option has been fully exercised.
 
 
 

--------------------------------------------------------------------------------

 
4. Vesting.
 
Subject to Section 10, the Option shall vest and become exercisable pursuant to
the following schedule:
 



   
Anniversary of Date of Grant
 
 
   
Percent Vested and Exercisable
 
Less than 1 year
0%
1 year but less than 2 years
25%
2 years but less than 3 years
50%
3 years but less than 4 years
75%
4 years
100%

 


 
5. Termination of Employment.
        
       Sections 6.2 and 6.4 of the Plan shall control.
 
6. Restrictions on Transfer of Option.
 
Except as otherwise provided in the Plan, this Agreement and the Option shall
not be transferable otherwise than (a) by will or by the laws of descent and
distribution or (b) by gift to any Family Member of the Optionee, and the Option
shall be exercisable, during the Optionee’s lifetime, solely by the Optionee,
except on account of the Optionee’s Permanent and Total Disability or death, and
solely by the transferee in the case of a transfer by gift to a Family Member of
the Optionee.
 
7. Exercise of Option.
 
(a) The Option shall become exercisable at such time as shall be provided herein
or in the Plan and shall be exercisable by written notice of such exercise, in
the form prescribed by the Committee, to the Secretary of the Company, at its
principal office. The notice shall specify the number of Shares for which the
Option is being exercised.
 
(b) Shares purchased pursuant to the Option shall be paid for in full at the
time of such purchase in cash, in Shares, including Shares acquired pursuant to
the Plan, or part in cash and part in Shares. Shares transferred in payment of
the Option price shall be valued as of the date of transfer based on their Fair
Market Value.
 
8. Regulation by the Committee.
 
This Agreement and the Option shall be subject to the administrative procedures
and rules as the Committee shall adopt. All decisions of the Committee upon any
question arising under the Plan or under this Agreement, shall be conclusive and
binding upon the Optionee and any person or persons to whom any portion of the
Option has been transferred by will, by the laws of descent and distribution or
by gift to a Family Member of the Optionee.
 
 
-2-

--------------------------------------------------------------------------------

 
9. Rights as a Stockholder.
 
The Optionee shall have no rights as a stockholder with respect to Shares
subject to the Option until certificates for Shares of Common Stock are issued
to the Optionee.
 
10. Change of Control.
 
Notwithstanding the vesting requirements contained in Section 4, upon a Change
of Control, the Option shall automatically become fully vested and exercisable
as of the date of such Change of Control.
 
11. Reservation of Shares.
 
With respect to the Option, the Company hereby agrees to at all times reserve
for issuance and/or delivery upon payment by the Optionee of the Option price,
such number of Shares as shall be required for issuance and/or delivery upon
such payment pursuant to the Option.
 
12. Delivery of Share Certificates.
 
Within a reasonable time after the exercise of the Option the Company shall
cause to be delivered to the Optionee, his or her legal representative or his or
her beneficiary, a certificate for the Shares purchased pursuant to the exercise
of the Option.
 
13. Withholding.
 
In the event the Optionee elects to exercise the Option (or any part thereof) ,
if the Company or an Affiliate shall be required to withhold any amounts by
reason of any federal, state or local tax rules or regulations in respect of the
issuance of Shares to the Optionee, the Company or Affiliate shall be entitled
to deduct and withhold such amounts.
 
14. Amendment.
 
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would materially and
adversely impair the Optionee’s rights or entitlements with respect to the
Option shall be effective without the prior written consent of the Optionee
(unless such amendment is required in order to cause the Award hereunder to
qualify as “performance-based” compensation within the meaning of Section 162
(m) of the Code and applicable interpretive authority thereunder).
 
15. Plan Terms.
 
The terms of the Plan are hereby incorporated herein by reference.
 
16. Effective Date of Grant.
 
The Option shall be effective as of the date first written above.
 
 
-3-

--------------------------------------------------------------------------------

 
17. Optionee Acknowledgment.
 
By executing this Agreement, the Optionee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.
 


ATTEST:
 
AMBASSADORS GROUP, INC.
 
 
   
________________________________
 
By: ___________________________________________                                                               
 
Its:____________________________________________                                                                
 
 _______________________________________________, Optionee

 



 
 
   



  -4-
 

--------------------------------------------------------------------------------

 
